Per Curiam. Petitioners filed their Petition and Application for Revision of Plan of Apportionment on April 12, 1992, contesting a) the division of Van Burén County into three House Districts under the Plan of Apportionment filed January 13, 1992, and b) the transfer of three townships from one House District to another by technical amendment of the Board of Apportionment on March 12,1992. The respondents have moved to dismiss the petition.  The Plan of Apportionment filed January 13, 1992, divided Van Burén County into three House Districts. Petitioners’ challenge to this division is untimely as it was not made within thirty days of the filed Plan. Ark. Const, art. 8, §§ 4 and 5. We have held that the requirement that a challenge be made within the thirty day period is jurisdictional. Taylor v. Clinton, 284 Ark. 170, 680 S.W.2d 98 (1984).  Petitioners are, therefore, limited in their petition to the March 12, 1992, amendments which relate to three townships within Van Burén County. On this point, the recourse of the petitioners is to return to the status quo, that is, to the placement of the three townships under the Plan of January 13, 1992. Our constitutional authority, however, does not permit a piecemeal attack on the Plan of Apportionment. Ark. Const, art. 8, § 5; Bizzell v. White, 274 Ark. 511, 625 S.W.2d 528 (1981). The motion to dismiss is granted.